t c memo united_states tax_court tony malfatti petitioner v commissioner of internal revenue respondent docket no filed date tony malfatti pro_se rebecca duewer-grenville for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies in and additions to petitioner’s federal_income_tax as follows additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure -- unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner petitioned the court to redetermine the deficiencies and additions to tax we must decide whether petitioner had unreported income in the amounts determined by respondent for and petitioner is liable for the sec_6651 addition_to_tax for and petitioner is liable for the sec_6654 addition_to_tax for and and whether to impose a penalty pursuant to sec_6673 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in oakland california petitioner did not file tax returns for and petitioner received total income of dollar_figure dollar_figure dollar_figure and dollar_figure in and respectively respondent received information from third partie sec_1 petitioner also alleged that the deficiencies liabilities determined by respondent are excise_taxes the gus team have-a-party productions johnny b soroka randall l biagi bay area motorcycle training earl heckscher orchestra kellco training institute debs motorcycle training james labarbera hornblower yachts joel nelson productions bonnie kellogg two wheel safety and mark william lytal reporting that petitioner received the aforementioned income during the years in issue no federal_income_tax was withheld from the aforementioned income petitioner did not cooperate with respondent at any time during the administrative or judicial process petitioner failed to meet with or to provide respondent with any information that would have enabled respondent to properly determine petitioner’s tax_liability a burden_of_proof opinion generally respondent’s deficiency determinations set forth in the notices of deficiency are presumed correct and petitioner bears the burden of showing the determination is in error rule a 290_us_111 there are exceptions to this rule sec_7491 shifts the burden_of_proof to the commissioner with respect to a factual issue affecting the tax_liability of a taxpayer who meets certain preliminary conditions petitioner failed to cooperate with respondent and did not produce any credible_evidence with respect to any matter in this case see sec_7491 furthermore petitioner did not claim that sec_7491 applies accordingly sec_7491 does not apply in this case sec_6201 provides that if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return filed with the secretary by a third party and the taxpayer has fully cooperated with the secretary the secretary shall have the burden of producing reasonable and probative information concerning such deficiency in addition to such information_return as noted supra petitioner failed to cooperate with respondent accordingly sec_6201 does not apply in this case additionally the u s court_of_appeals for the ninth circuit to which an appeal would normally lie has held that in order for the presumption of correctness to attach to the notice_of_deficiency in unreported income cases the commissioner must establish some evidentiary foundation linking the taxpayer to the income-producing activity 596_f2d_358 9th cir revg 67_tc_672 or although 596_f2d_358 9th cir revg 67_tc_672 was an unreported income case regarding illegal source income the u s court_of_appeals for the ninth circuit applies the weimerskirch rule in all cases involving the receipt of unreported income see 680_f2d_1268 9th cir 92_tc_661 demonstrating that the taxpayer received unreported income 680_f2d_1268 9th cir see also 774_f2d_932 9th cir once there is evidence of actual receipt of funds by the taxpayer the taxpayer has the burden of proving that all or part of those funds are not taxable 87_tc_74 there is ample evidence including petitioner’s admissions linking petitioner to several income-producing activities--he worked as a musician mechanic and motorcycle instructor during the years in issue at trial respondent submitted forms w-2 wage and tax statement forms 1099-misc miscellaneous income employer records and the testimony of several of petitioner’s employers as to the validity of these underlying documents the witnesses also testified that they paid petitioner income during the years in issue respondent satisfied his weimerskirch obligation and petitioner bears the burden of proving respondent’s determinations are in error b deficiencies petitioner alleged that he did not receive the income determined by respondent petitioner relies on his own testimony the court is not required to accept petitioner’s unsubstantiated testimony see 338_f2d_602 9th cir affg 41_tc_593 petitioner was not credible his testimony was questionable in certain material respects and under the circumstances presented here we are not required to and generally do not rely on petitioner’s testimony to sustain his burden of establishing error in respondent’s determinations see 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 tokarski v commissioner supra pincite accordingly we sustain respondent’s determination regarding the unreported income for all the years c additions to tax sec_7491 requires that respondent bear the burden of production regarding additions to tax to meet this burden respondent must present evidence indicating that it is appropriate to impose the addition_to_tax see 116_tc_438 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect petitioner admitted he did not file tax returns for and thus respondent satisfied his burden of production contrary to his assertions petitioner was required to file federal_income_tax returns for each of the years in issue because his income exceeded the maximum amount exempt from filing in each of the taxable years sec_6012 sec_6072 petitioner offered no evidence that his failure to timely file was due to reasonable_cause and not due to willful neglect we conclude that petitioner is liable for an addition_to_tax pursuant to sec_6651 sec_6654 imposes an addition_to_tax for failure to pay estimated income_tax forms certificate of assessments payments and other specified matters forms w-2 forms and the testimony of petitioner’s employers establish that petitioner failed to pay the required estimated_tax for and we conclude that respondent satisfied his burden of production regarding this issue petitioner presented no evidence that he is not liable for this addition_to_tax for any of the years in issue accordingly we hold that petitioner is liable for the addition_to_tax pursuant to sec_6654 d penalty pursuant to sec_6673 respondent filed a motion asking the court to impose a penalty pursuant to sec_6673 sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous or groundless positions in the proceedings or instituted the proceedings primarily for delay in the petition petitioner alleged that the deficiencies determined by respondent are excise_taxes this argument is frivolous and groundless at trial petitioner mainly objected to the admission of any evidence that tended to prove that he earned_income during the years in issue and sought to impugn the integrity of his former employers by implying that they overstated the income they paid him in order to obtain a fraudulently higher deduction for compensation paid on their own tax returns he feigned lack of memory regarding his earnings during the years in issue even though he admitted working for all the employers who were called as witnesses and that he was paid for services he rendered to those employers furthermore in a home loan application petitioner signed in petitioner listed his monthly income as dollar_figure petitioner established his pattern of delay early on when he failed to cooperate with respondent petitioner failed to meet with or to provide respondent with any information that would have enabled respondent to properly determine petitioner’s tax_liability or resolve this case without trial furthermore after asking the court for additional briefing time at the conclusion of the trial petitioner failed to file any posttrial briefs we conclude that petitioner instituted and maintained this proceeding primarily for delay accordingly we hold that petitioner is liable for a dollar_figure penalty pursuant to sec_6673 in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered for respondent
